Citation Nr: 1642723	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  08-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Entitlement to an initial rating for anxiety disorder to include opiate abuse, rated as 30 percent disabling from April 13, 2004, 50 percent disabling from May 3, 2007, and 70 percent disabling from March 25, 2014.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from October 23, 2010 until March 25, 2014. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2001 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. Jurisdiction over this case subsequently was transferred to the St. Petersburg, Florida, RO. 

During the pendency of this appeal, in a November 2010 rating decision, the RO assigned a 50 percent rating to the anxiety disorder from May 3, 2007. In a December 2014 decision, the RO assigned a 70 percent rating for the anxiety disorder from March 25, 2014. Entitlement to a total rating based upon individual unemployability due to service-connected disabilities was granted from March 25, 2014. The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved his claim. AB v. Brown, 6 Vet. App. 35 (1993). Moreover, the Veteran's TDIU claim for the full appeal period is inferred and will be considered by the Board. 

This matter was remanded in January 2010 and December 2015 for further development. 


FINDINGS OF FACT

1. Prior to May 3, 2007, the Veteran's anxiety disorder is most nearly approximated by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  


2. Between May 3, 2007 and October 23, 2010, the Veteran's anxiety disorder is most nearly approximated by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep impairment with nightmares, intrusive thoughts, irritability, and social isolation.  

3. After October 23, 2010, the Veteran's anxiety disorder is most nearly approximated by no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

4. Since October 23, 2010 the Veteran's service-connected disabilities met the percentage requirements for consideration of a TDIU on a schedular basis. 

5. Since October 23, 2010, the Veteran's service-connected disabilities were of such severity as to preclude substantially gainful employment consistent with his education and occupational experience.

 
CONCLUSIONS OF LAW

1. The criteria for an increased initial disability rating in excess of 30 percent for anxiety disorder to include opioid abuse from April 13, 2004 to May 3, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9413 (2015).  

2. The criteria for an increased initial disability rating in excess of 50 percent for anxiety disorder to include opioid abuse from May 3, 2007 to October 23, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9413 (2015).  

3. The criteria for a disability rating of 70 percent for anxiety disorder to include opioid abuse from October 23, 2010 to March 25, 2014 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9413 (2015).  

4. The criteria for an increased initial disability rating in excess of 70 percent for anxiety disorder to include opioid abuse from March 25, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9413 (2015).  

5. The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) from October 23, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

As discussed below, the Board concludes that the Veteran's anxiety disorder does not more closely approximate the criteria for an increased rating of 30 percent from April 13, 2004 until May 3, 2007. The Board does conclude that the Veteran is entitled to an increased rating of 70 percent from October 23, 2010 for anxiety disorder. The Board also finds that the Veteran is not entitled to a rating higher than 70 percent from March 25, 2014. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected anxiety disorder is currently evaluated as 30 percent from April 13, 2004, 50 percent from May 3, 2007 and 70 percent from March 25, 2014 for anxiety disorder to include opiate abuse under Diagnostic Code (DC) 9413 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9413 (2014).  

Under this General Rating Formula, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the evidence of record following the submission of the Veteran's psychiatric disorder claim, the Board notes that for clarity, it will proceed to review the evidence of record based on each separate rating period. The Board will consider all the evidence chronologically.

A. 30 percent rating from April 13, 2004 to May 3. 2007. 

The Board considered the relevant evidence for this time period and found that the Veteran had no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his symptoms. 

In November 2006, the Veteran reported increased anxiety, self-isolation and increasing nightmares. In January 2007, the Veteran denied past and present homicidal and suicidal ideation. He endorsed hypervigilance and discomfort with crowds. He reported poor sleep and nightmares. In March 2007 the Veteran was involuntarily discharged from his employment as a nurse at University of Kentucky hospital for failure or neglect of duties. Specifically, the addendum note identifies that he had an inability to focus. 

While the Board notes that the Veteran was unable to maintain employment during this period, he generally had mild symptoms that only occasionally affected his abilities. Moreover, he was able to continue employment at other positions after his March 2007 discharge. Therefore, the evidence does not warrant an increase during this time period. 

B. 50 percent rating from May 3, 2007 to March 25, 2014. 

The Board finds that the evidence between May 3, 2007 and October 23, 2010 supports a 50 percent rating but that the evidence after October 23, 2010 supports a 70 percent rating. 

i. May 3, 2007 to October 21, 2010

While the evidence during this period shows reduced reliability and productivity due to the Veteran's symptoms, they do not show deficiencies in most areas. 

In May 2007, the Veteran was involuntarily admitted to the Lexington VA due to symptoms of uncontrolled rage and thoughts of self-harm. Specifically, his wife reported that he had placed a gun in his mouth. He received a GAF score of 30, his medication was increased and he was released four days later with a GAF score of 60. The Veteran was seen again by VA in July 2007 with symptoms consistent with anxiety, possible panic attacks and sleeping for 1 hour in the past 2 days. 

In October 2007, the Veteran reported to a treatment appointment with a mildly depressed and anxious affect. He reported no suicidal or homicidal ideation. He failed to meet the DSM-IV criteria for PTSD because of limited Cluster C symptoms. 

In July 2010 the Veteran submitted a statement that his anxiety has been preventing him from being able to function and he is unable to work or address simple problems in his life. He reports difficulty sleeping, nightmares and an inability to go out in public. 

In August 2010, the Veteran was seen at the VA emergency room with progressively worsening symptoms to include depressed mood, irritability, insomnia, racing thoughts, feelings of anxiety and transient and intrusive thoughts of harming others when irritated. He was admitted with a GAF score of 35 and discharged the following day with a GAF score of 60. 

In September 2010 the Veteran was seen at the Tampa VA and denied panic attacks and current homicidal or suicidal thoughts. He received a GAF score of 63. 

In September 2010, the Veteran had a VA examination. The examiner found that the Veteran to have Axis I diagnoses for generalized anxiety disorder, PTSD and polysubstance abuse. He reported nightmares, intrusive recollections and difficulty paying his bills. He also reported that he was put on administrative leave at work after he was seen clenching his fist and muttering to himself in anger at work. The Veteran's mental disorder signs and symptoms were opined as to not result in deficiencies in judgment, thinking, family relations, work, mood or school. There was reduced reliability and productivity due to mental disorder symptoms. 

The Board finds that the September 2010 VA examination accurately captures the Veteran's symptoms during the aforementioned time period. While the Veteran had several hospitalizations he was able to function socially and secure employment after each hospitalization. 

ii. The Period from October 23, 2010. 

On October 23, 2010, the Veteran was arrested for stealing items from his employer. Specifically, he was alleged to have stolen I.V. tubes and sodium chloride from his hospital employer. In October 2010, the Veteran was also arrested for driving under the influence. 

In August 2011, the Veteran noted on his Social Security function report that he has problems with the police and has had physical encounters with them in public. He also noted that he gets along with authority figures very poorly and is unable to deal with day-to-day stressors. 

Court documents show that the Veteran was arrested in September 2011 by the Veteran's Administration Police Department for battery and resisting arrest. 

On October 10, 2011, the Veteran had a competency evaluation by a psychologist in relation to pending criminal charges for an October 2010 DUI. The Veteran reported that the DUI arrest had been traumatic for him and that the police spoke with his employer about his arrest and he was terminated from his job as a nurse and has not worked since. The Veteran also reported a recent incident with VA "cops" where there was a confrontation. The psychologist noted that the Veteran got very angry and perseverated about people in authority and expressed desires to hurt them. He needed time to calm down when he recalled particular incidents with authority.  The Veteran denied, however specific intent to hurt these people and denied any current suicidal ideation. 

At the October 2011 evaluation, the Veteran also noted that no medication has ever worked for him and he has been voluntarily hospitalized for psychiatric issues twice. He also noted that some of the medications caused him to feel suicidal and made it difficult for him to control his rage. 

The overall conclusion of the October 2011 evaluator was that the Veteran was not competent to proceed to trial and that he was emotionally volatile, very distracted when upset and has a limited capacity to control his angry impulses. The evaluator also expressed a concern about how safely the Veteran can function in society. He cited the Veteran's interpersonal style, strongly held negative convictions about police officers and unfortunate tendency to draw their attention. 

Court documents show that in November 2011, the Veteran was committed under the Baker Act for making suicidal threats and threats against law enforcement officers. Specifically, the Veteran had made statements to his VA doctors that he was suicidal and "that if police were contacted that they would be greeted with guns". Authorities went to the Veteran's house and took him into custody without incident. 

In February 2013, the Veteran reported to the VA emergency room for heroin withdrawal. He reported that he used 1/2 to 1 gram of heroin daily for the last 9 months. 

The Veteran was arrested in April 2013 for receiving stolen property. 

In May 2013 the Veteran was arrested for several drug-related offenses and there was an alert status noted for "institutional behavior problems" and "suicidal issues". 

In June 2013, a social worker noted that the veteran reported not only using heroin daily but also crystal meth and ketamine on an almost daily basis. 

In June 2013, the Veteran reported in prison that he was unmedicated and had not slept in seven days and that he was hallucinating and feeling unstable. He reported that he was having uncontrollable periods of rage. 

In October 2013, the Veteran expressed homicidal ideations during a correctional center treatment report. He requested going to mental health observation unit and threatened a hunger strike. He indicated that he would rather die than stay incarcerated. The Veteran was placed on suicidal observation and was considered to be at a moderate risk of self-harm and observed to lack interest in developing positive coping skills. 

In October 2013, the Veteran had a private psychiatric evaluation which opined that the Veteran would be better served in psychiatric treatment than jail. The doctor noted the long history of psychiatric treatment since the Veteran ended his combat tour in 2004. Furthermore, the doctor noted that the Veteran has failed to respond to at least ten different psychiatric medications. Moreover, there was evidence of suicidal ideation in his history. The doctor noted that at the interview the Veteran was appropriately dressed, cooperative with a coherent thought process. The Veteran was also tested under the MMPI-2-RF and found to not be malingering. The results of that test revealed internalization of dysfunction as well as externalizing and conduct-related problems. Specifically, "displaying poor control for their impulsive urges, similar individuals are prone to engaging in impulsive and risk taking behaviors. Moreover, similar individuals are likely to experience difficulty constraining aggressive outbursts. They are also likely to exhibit significant levels of substance abuse". He also endorsed thoughts of committing suicide. The Veteran's results were "suggestive of several suicide risk factors that include impulsivity, externalization, and substance misuse."   Overall, it was reported that the Veteran was markedly distressed with a trauma-based pathology that tends to be managed with externalizing behaviors such as aggressive outbursts and verbal threats. 

In November 2013, the Veteran reported to the VA emergency room for substance abuse and noted that he had just been released from jail five days prior. The Veteran reported he spent most of the past six months "in the hole" in jail and has had frequent conflicts with police both in Fayette County but also in Tampa. The Veteran reported snorting crystal meth and heroin since discharge. He indicated that he "does not want to live like this anymore" and he is not currently homicidal or suicidal. 

The Board finds that the evidence suggests that after October 23, 2010, the Veteran had occupational and social impairment in most areas. The October 2010 arrest indicates that last time the Veteran was able to secure employment. Moreover, the Board notes that the Veteran's symptoms of drug dependency cannot be differentiated from his anxiety disorder based on the opinion of the examiners. These final arrests were the catalyst for longer period of incarceration, heavier drug use and a finding of incompetency to stand trial. The Board notes that while competency to stand trial is a different standard, the fact that a medical expert would find that the Veteran could not participate in his own trial certainly supports deficiencies in many areas. Finally, the Board notes that the October 2013 report that the RO relied on for the 70 percent rating was sent by facsimile on March 25, 2014 but actually completed in October 2013. Therefore, at the very least the Veteran is entitled to a 70 percent rating after October 2013. However, this matter was remanded for the Board to consider evidence the RO did not have in its previous decision. Most of that evidence relates to the Veteran's legal problems since October 2010. The Board finds that October 2010 is the most appropriate time to ascertain the Veteran's unfortunate progression into serious occupational and social deficiencies. Therefore, a rating of 70 percent is warranted. 

C. 70 percent rating from March 25, 2014. 

The evidence does not support a rating of 100 percent based on what was brought before the Board for the period after March 25, 2014. 

In April 2014, the Veteran reported to the VA emergency room for detox. He then entered SATP for approximately one week in May 2014 but was unable to return due to transportation problems. 

The Veteran had a VA examination in September 2014. He was noted to continue to have a DSM-5 diagnosis for anxiety disorder as well as a severe opioid use disorder that results in daily use of heroin as well as methamphetamine use disorder. 

The Veteran was found to have occupational and social impairment with deficiencies in most areas. Because there was significant symptom overlap, it is not possible to differentiate what portions of impairment are caused by each mental disorder. The examiner noted that since the Veteran's last September 2010 examination, the Veteran's condition has gotten worse. In particular, the Veteran lost visitation rights with his son, has had legal charges, has been homeless at times, has not worked and was suspended by the Florida Board of Nursing. 

In terms of symptoms the Veteran reported that he continued to experience extreme anger toward law enforcement, a markedly anxious mood, depression, low tolerance for negative affect, nightmares, concentration problems and hypervigilance. His appearance and hygiene were adequate. He showed a limited capacity to control angry impulses and particularly has a difficulty controlling anger towards law enforcement. 

While the Veteran certainly has significant difficulties, there is no evidence of total occupational and social impairment. While the Veteran had occupational impairment at this time, he did not have total social impairment. He can still maintain hygiene and appearance, is oriented to time and place and does not have persistent delusions of hallucinations. Therefore, a higher rating is not warranted. 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including chronic sleep impairment with nightmares, irritability, and some social isolation, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

II. Entitlement to TDIU from October 23, 2010 until March 25, 2014.

The Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities. 

The Veteran's service-connected chronic sacrolitis has been rated 20 percent from May 31, 2007. The Veteran's service connection for anxiety disorder has been 50 percent since May 3, 2007. The Veteran's service-connected left knee tendon strain has been rated 10 percent from April 13, 2004. The Veteran's service-connected irritable bowel syndrome has been rated 10 percent since August 28, 2010.  The Veteran's combined disability rating has been 70 percent from August 28, 2010.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this instance, the Veteran does have combined rating of 70 percent or more during the appeal period with one disability of more than 40 percent.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this instance, as explained at length above, the Veteran losing his job due to an arrest on October 23, 2010 precipitated a deep decline in the Veteran's occupational and social functioning. The Veteran was not found competent to participate in his own trial and he was involuntarily committed under the Baker Act. The Veteran also has a marked difficulty controlling his anger and rage as well as dealing with authority figures. The Veteran has a severe issue with drug addiction. These symptoms are inextricably linked to his service-connected anxiety disorder and cannot be differentiated. These severe difficulties render the Veteran unable to work as a nurse again or really in any work situation. Therefore, TDIU should be granted for the full appeal period. 

III. Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a February 2013 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his anxiety disorder. 

Finally, there was substantial compliance with prior remand directives under Stegall. The Board properly considered evidence submitted that was not considered previously by the RO. 


ORDER

The Veteran's claim for an initial disability rating in excess of 30 percent for anxiety disorder to include opioid abuse from April 13, 2004 to May 3, 2007 is denied.   

The Veteran's claim for an increased disability rating in excess of 50 percent for anxiety disorder to include opioid abuse from May 3, 2007 to October 23, 2010 is denied. 

The Veteran's claim for an increased disability rating of 70 percent for anxiety disorder to include opioid abuse from October 23, 2010 to March 25, 2014 is granted. 

The Veteran's claim for an increased rating in excess of 70 percent for anxiety disorder to include opioid abuse from March 25, 2014 is denied.

The Veteran's claim for total disability rating based on individual unemployability (TDIU) from October 23, 2010 is granted. 


____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


